Citation Nr: 0334847	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-04 161	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-operative gastrectomy and vagotomy residuals, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel





INTRODUCTION

The veteran had verified active duty service from May to 
November 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision by the RO.  

In correspondence received in June 2002, the veteran withdrew 
his request for a personal hearing.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2003).  



REMAND

The veteran has reported receiving post-service treatment for 
symptoms of his postoperative gastrectomy and vagotomy only 
at the Providence VA Medical Center.  

The claims file contains VA records dated only through 
December 2001; thus, it appears that more contemporary VA 
records potentially supportive of the claim have not been 
associated with the claims folder.  

Additionally, the veteran was last examined in December 2001 
and a more contemporary examination would be useful to 
determine the nature and severity of his service-connected 
symptomatology.  

Finally, the Board notes that prior to the filing of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
issue on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In October 2001, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that he 
was to send the requested information and evidence within 
60 days of the date of the letter.  

Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has since invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

Thus, in light of the fact that remand is necessary to 
accomplish otherwise indicated evidential development, 
corrective action relevant to the VCAA notification should 
also be undertaken.  

Accordingly, for these reasons, this case is REMANDED to the 
RO for the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file 
records of VA medical treatment or 
evaluation since December 2001.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.  

3.  After any additional evidence has 
been associated with the record, the RO 
should schedule the veteran for an 
examination by a health care professional 
familiar with gastrointestinal disorders 
for the purpose of determining the 
current nature and extent of the 
veteran's service-connected postoperative 
gastrectomy and vagotomy residuals.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner and review 
of such should be noted in the completed 
examination report.  The examiner is 
requested to identify the presence and 
degree of, or absence of, diarrhea, 
weight loss, nausea, sweating, 
hypoglycemic symptoms, malnutrition, and 
anemia.  With respect to weight loss, the 
examiner should state whether any 
identified weight loss has been sustained 
over at least a three-month period, and, 
should also identify what percent of the 
veteran's baseline weight has been lost.  
The rationale for all opinions expressed 
should be provided.  

4.  Thereafter, the RO should review the 
evidence of record and readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  

No action is required on the part of the veteran or his 
representative until further notice is received.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

